       Case 4:20-cv-00078-DCB Document 22 Filed 10/26/20 Page 1 of 2



 1   WO
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                                  FOR THE DISTRICT OF ARIZONA
 7
 8   Peter Pototsky,                                     No. CV-20-00078-TUC-DCB
 9                     Plaintiff,                        ORDER
10   v.
11   City of Nogales, et al.,
12                     Defendants.
13
14          Plaintiff filed this action on February 24, 2020. The Court has repeatedly extended
15   the time for him to serve the Complaint and Summons. The latest Order, issued on
16   September 16, 2020, subsequent to dismissal of his interlocutory appeal from an earlier
17   service Order, gave the Plaintiff another 30 days to serve the First Amended Complaint.
18   Instead, the Plaintiff filed a Motion to Withdraw the First Amended Complaint because he
19   believes it is a waste of time to proceed with his case, if it is assigned to this Court. (Doc.
20   21), see also (Motion for Change of Judge (Doc. 6); (Order (Doc. 9) (denying change of
21   judge for alleged bias due to prior rulings of the Court).
22          In the last Order, the Court directed that this matter shall be dismissed without
23   further notice in the event the Plaintiff fails to serve it. He again fails to comply with the
24   service directive of the Court.
25          Accordingly,
26          IT IS ORDERED that the Motion to Withdraw the First Amended Complaint (Doc.
27   21) shall be treated like a Motion for Voluntary Dismissal, pursuant to Fed. R. Civ. P.
28   41(a)(1)(A)(i).
      Case 4:20-cv-00078-DCB Document 22 Filed 10/26/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that the Motion for Voluntary Dismissal (Doc. 21)
 2   is GRANTED, and the case is dismissed without prejudice.
 3         Dated this 23rd day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
